           Case 2:20-cr-00023-SCJ-JCF Document 49 Filed 07/28/20 Page 1 of 1




                                        2:20-cr-00023-SCJ-JCF
                                        USA v. Smallwood et al
                                       Honorable Steve C. Jones


                             Minute Sheet for proceedings held on 07/28/2020.


    TIME COURT COMMENCED: 9:58 A.M.
    TIME COURT CONCLUDED: 10:18 A.M.                    TAPE NUMBER: Zoom
    TIME IN COURT: 00:20                                DEPUTY CLERK: Christina Klimenko
    OFFICE LOCATION: Gainesville

DEFENDANT(S):       [2]Delveccho Waller, Jr. Present at proceedings
ATTORNEY(S)         Arturo Corso representing Delveccho Waller
PRESENT:            Gregory Radics representing USA
PROCEEDING
                    Motion Hearing(Motion Hearing Non-evidentiary);
CATEGORY:
MOTIONS RULED ON:   DFT#2-[45]Motion for Miscellaneous Relief TAKEN UNDER ADVISEMENT
MINUTE TEXT:        Oral argument re: Defendant's [45] Motion to Return Mr. Waller to Local
                    Jurisdiction. Defendant to file a supplemental brief to his motion providing the court
                    with any case and statutory authority within seven days; the Govt. shall have seven
                    days thereafter in which to file a response; Govt. shall also look into the recordings
                    of conversations between counsel and his client at the detention facility.
